Citation Nr: 1121821	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-26 158	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected psychiatric disorder, to include PTSD and major depressive disorder (MDD).



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from January 1963 to January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The United States Court of Appeals for Veterans Claims (Court) has found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim has previously been identified and developed as entitlement to an increased disability rating for PTSD, based on the evidence of record, the Board finds that his claim reasonably encompasses both his diagnosed psychiatric disabilities.  Therefore, the issue on the title page has been modified to reflect the current disability.

The Court has also held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of an increased rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  Moreover, the Court in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), has held that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s) and therefore should be considered.   However, as the Veteran has already been assigned special monthly compensation pursuant to 38 U.S.C.A. § 1114(s), effective prior to the date the Veteran submitted his claim for an increased disability rating for his psychiatric disorder, the Board finds that any TDIU claim is rendered moot and will not be addressed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran's psychiatric disorder, to include diagnosed PTSD and MDD, is manifested by symptoms including depression, sleep disturbance, nightmares, panic attacks, irritability, lack of motivation and social isolation, resulting in occupational and social impairment with deficiencies in most areas, but does not cause total occupational and social impairment; there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a disability rating of 70 percent, and no more, for a psychiatric disorder, to include PTSD and MDD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an increased disability rating in November 2009.  He was sent a letter in December 2009 which notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical evidence demonstrating a worsening or increase in severity of the disability.  The December 2009 VA letter, also notified him that a claimant could also provide, or ask VA to obtain, lay evidence, as well as medical evidence, demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  Specifically, he was informed in the letters of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The December 2009 letter also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess.  The December 2009 letter was issued prior to initial adjudication of the Veteran's claim in January 2010.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board notes that the Veteran's VA medical treatment records and evaluations are of record, as well as the Veteran's written contentions regarding the circumstances of his disability, and these records were reviewed by both the RO and the Board in connection with the Veteran's claim.  

With respect to the VA compensation examination provided the Veteran in December 2009, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the November 2009 VA psychiatric examination is adequate, as it was predicated on a review of the claims files and all pertinent evidence of record as well as on the examination, and provides medical information needed to address the rating criteria relevant to this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected psychiatric disorder, to include PTSD and MDD, is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is granted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

An October 2009 VA Discharge Summary shows the Veteran was hospitalized for 6 days for treatment of PTSD symptoms including suicidal ideations with a plan to shoot himself.  He also complained of depressed mood, anhedonia, decreased sleep, concentration, energy, appetite with psychomotor retardation.  He reported occasional flashbacks and nightmares that had worsened recently.  At the time of his admission his assessed Global Assessment of Functioning (GAF) score was assessed as 35.  He made good progress while hospitalized and denied suicidal ideation at the time of his discharge.  His discharge diagnoses included both PTSD and MDD with an assessed GAF of 55.  

In December 2009, the Veteran underwent a VA psychiatric examination.  The examiner noted that the Veteran's medical records were reviewed.  At that time he complained of constant nightmares, flashbacks, intrusive thoughts, difficulty sleeping, irritability, anger outbursts, social isolation and a lack of motivation.  At the time of the examination he reported that his 4th marriage was good, having lasted for 16 years at that time.  He also maintained a positive relationship with his brother, but had an "off and on" relationship with his only son.  The Veteran stated that he had not worked since March 2006 when he retired from working at Wal-Mart because of his difficulty getting along with others.  He also reported attending psychotherapy once a month.  

Mental status examination revealed the Veteran's orientation to be within normal limits.  His appearance and hygiene were appropriate, as were his behavior and thought processes.  He maintained good eye contact throughout the examination.  His communication, speech and concentration were evaluated as being within normal limits.  There was no evidence of suspiciousness or obsessional rituals.  There was no history of delusions or hallucinations and no evidence of any at the time of the examination.  His affect and mood showed a disturbance of motivation and mood.  His judgment was not impaired and his abstract thinking was normal.  The Veteran's memory was evaluated as being within normal limits.  At the time of the examination, suicidal and homicidal ideation was not evidenced.  The diagnoses were PTSD and resultant MDD with a GAF of 46.  The examiner noted that the Veteran was capable of managing and maintaining his own finances.  The examiner opined that the Veteran occasionally had some interference in performing activities of daily living because he had difficulty finding motivation to complete tasks and projects.  The examiner further opined that he had difficulty establishing and maintaining effective work/school and social relationships because of his difficulty with social environments.  He also had difficulty maintaining effective family role functioning because he had difficulty getting along with family members at times.  The examiner opined that he had occasional interference with recreation or leisurely pursuits because he no longer had interests.  He required continued medication and outpatient counseling.  He did not appear to pose any threat of danger or injury to self or others.  The examiner opined that the prognosis for the Veteran's psychiatric condition was poor.  

VA treatment records, dating from January 2009 to April 2010, show ongoing treatment for the Veteran's diagnosed PTSD.  Following his October 2009 hospital discharge, the Veteran reported improved sleep and mood in November 2009.  Mental status examinations uniformly show the Veteran to be oriented in 3 spheres, cooperative, appropriately dressed and groomed.  He maintained good eye contact with normal speech, with goal directed linear thought processes.  He repeatedly denied suicidal or homicidal ideation, as well as auditory or visual hallucinations.  The January 2010 progress note shows there was no evidence of mania or hypomania, and that the Veteran's memory was grossly intact at all 3 levels.  While the Veteran's mood was assessed as anxious, his affect was in a normal range and he had good insight and judgment.  GAF scores ranged from 55 to 58 during this period.

Reviewing the record and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a 70 percent disability rating, and no more, for the Veteran's psychiatric disorder, to include PTSD and MDD, during the pendency of his appeal.  The Veteran does not meet all of the criteria set forth under Diagnostic Codes 9411; however, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the October 2009 discharge summary clearly shows that the Veteran not only had suicidal ideation, but an actual plan at the time he was admitted for treatment.  While there is no evidence of obsessional rituals, illogical, obscure or irrelevant speech, spatial disorientation or neglect of personal appearance and hygiene, the Veteran reports panic attacks occurring at least once a week and nightmares occurring almost every night.  Likewise, although he has a good relationship with his wife and a brother, his ability to maintain effective relationships is impaired as evidenced by his social isolation and his impaired relationship with his only son.  

However, the overwhelming preponderance of the medical evidence affirmatively shows that the condition is not manifested by any gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  The December 2009 VA psychiatric examination reveals that the Veteran's psychiatric disorder, to include PTSD and MDD, is manifested by significant sleep disturbance, nightmares and intrusive thoughts; and while there is evidence of avoidant behavior and significant social isolation and occupational impairment, the overwhelming preponderance of the medical evidence affirmatively shows that his PTSD symptoms have not caused total social and occupational impairment.  In this regard, the Board observes that, while the Veteran is socially isolated from most people, he nevertheless is maintaining a good relationship with his wife, as well as a brother.  None of the VA treatment records or the VA examiner indicates that there is any evidence of more than occasional inability to perform activities of daily living (due to a lack of motivation), including maintenance of minimal personal hygiene.  Finally, the Board finds that the medical evidence of record shows that the Veteran is more than minimally engaged socially with his wife.  In light of the evidence discussed above, the Board finds that the evidence in total supports the assignment of a 70 percent disability rating, and no more, under Diagnostic Code 9411 for the Veteran's service-connected psychiatric disorder.   

In reaching this conclusion, the Board takes note of the various GAF scale scores.  The October 2009 VA discharge summary assigned the Veteran a GAF score of 35 at the time of his admission, and a GAF score of 55 at the time of his discharge, 6 days later, while the December 2009 VA examiner assigned a GAF of 46 and VA treatment records, dating from March 2009 to April 2010, assigned him GAF scores ranging from 55 to 58 attributed to his diagnosed PTSD and MDD.  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the Fourth Edition (DSM-IV) of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, GAF scores ranging between 51 and 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are meant to indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores in the 31 to 40 range indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Taking into consideration the Veteran's GAF scores associated with diagnosed PTSD and the impairment from the signs and symptoms of PTSD as described in the examination reports, the Board finds that the Veteran's occupational and social impairment due to PTSD represents no more than a 70 percent disability rating.  In this regard, although the majority of VA treatment records show GAF scores ranging from 55 to 58 (indicative of moderate impairment), the Board acknowledges that, the Veteran was assigned a GAF score indicating some impairment in reality testing at the time he was hospitalized in October 2009 and a GAF score indicative of serious symptoms or serious impairment in social, occupational, or school functioning at the time of the December 2009 VA examination.  But more importantly, as outlined above, the preponderance of the objective findings regarding the Veteran's psychiatric symptoms on mental status examination, including coherent thought process, as well as no evidence of persistent delusions or hallucinations or grossly inappropriate behavior, or persistent danger of hurting self or others or intermittent inability to perform activities of daily living, or any disorientation or memory loss for names of close relatives, own occupation or own name, do not support the conclusion that the disability is of the severity contemplated for a 100 percent evaluation under Diagnostic Code 9411.  

As noted previously, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present, and it is evident from the medical evidence that the level of impairment more nearly approximates a 70 percent evaluation.  Mauerhan, 16 Vet. App. at 442.  Accordingly, the Board finds that the present severity of the disability at issue is more appropriately reflected by a 70 percent evaluation.  The benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 9411.

Finally, in reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, supra.


ORDER

Entitlement to an initial disability rating of 70 percent for PTSD, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


